DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-51 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Childs et al. (US 2017/0215979).
Regarding claim 31, Childs et al. (hereafter “D1”) discloses a cable management system (figure 7B) for use with a patient monitor mount and a patient monitor (20 – [0064] lists patient monitor use) having a plurality of cables (163) extending therefrom, the system comprising: at least one cable receptacle (as at line coupler 182 or 182’ – figure 7F/G), each of the at least one cable receptacle defining a channel having a longitudinal opening formed therein (grooves 221/221’), the channel adapted to receive at least one of the plurality of cables therein ([0170]); and an arm (166, 170, 174, 178) having a first end affixed to the at least one cable receptacle and a second end that is affixed to the patient monitor mount (20) (figure 7B), the arm being adapted to support the at least one cable receptacle in a spaced-apart relationship from the patient monitor and to enable a range of motion for the at least one cable receptacle (arm 166/170/174/178 is articulable at articulation points at 164, 174) and allow the cable receptacle to be positioned at a plurality of distances from the patient monitor ([0157]), wherein the arm is articulable at a plurality of locations along its length (at hub 164, third arm section 174).
Regarding claim 32, D1 discloses further comprising an arm mount (hub 164) to which a second end of the arm (end away from receptacles) is attached (figure 7A).
Regarding claim 33, D1 discloses wherein the arm mount (164) is positioned behind and affixed to a patient monitor mount (shown behind patient in figure 7B, mount rotates so any part of 164 can be “behind”).
Regarding claims 34-35, D1 discloses wherein the arm mount (164) is adapted to enable rotation of the arm relative to the arm mount (at joint 168), thereby enabling the at least one cable receptacle to be selectively positioned on a left side and a right side of the arm mount.
Regarding claim 36, D1 discloses wherein the arm is flexible (arm is configurable to many different arrangements thereby exhibits flexibility in positioning and shape – [0157]).
Regarding claim 37, D1 discloses wherein the arm (portion 178) is affixed to a middle portion of the at least one cable receptacle (to 182 as in figure 7A).
Regarding claim 38, D1 discloses wherein the at least one cable receptacle consists of a single trough (cable receptacle of figure 7G at 229) adapted to receive all of the plurality of cables therein (opening in 229 sized to receive many cables – [0171]).
Regarding claim 39, D1 discloses wherein the at least one cable receptacle (182/182’) consists of a plurality of cable receptacles, each being adapted to receive a single cable of the plurality of cables (182 in figure 7F has receptacles 221/225).
Regarding claim 40, D1 discloses further comprising a flexible tube (cables 163) affixed to an end of each of the plurality of receptacles (cables are mounted in the receptacles).
Regarding claims 41-47, see the discussions of claims 31-40 above.
Regarding claims 48-49, D1 discloses wherein each of the at least one cable receptacle (182’) includes a tubular length defining a first portion (at 229), a second portion (at receptacles portion), and a middle portion (at 227) extending therebetween and wherein the first end of the arm is fastened to only one of the first portion, the second portion, or the middle portion of the tubular length (arm is fastened in 227 – [0171]).
Regarding claim 50, D1 discloses wherein the arm is fastened to the middle portion of the tubular length (taking portion at 227 as a middle portion).
Regarding claim 51, D1 discloses wherein the arm is fastened to either the first portion or the second portion of the tubular length (taking 227 as the first portion – it is noted that the claim language “portion” is any selectable section of the part).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631